Citation Nr: 0508606	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-24 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for rheumatic fever 
with heart murmur. 

2.  Entitlement to service connection for an ear disability.

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for residuals of a 
broken nose to include breathing problems and a fractured 
nasal bone.  

5.  Entitlement to service connection for a shortened right 
leg with back pain and neuropathy.

6.  Entitlement to service connection for cold injuries to 
the muscles, legs and back.   

7.  Entitlement to service connection for a mental disability 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1956 to September 1960.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

In November 2004, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  During the hearing the issue of service connection 
for respiratory problems arose which the veteran stated was 
separate from his breathing difficulties as a residual of a 
broken nose.  This matter is referred to the RO for 
consideration.  

The issues of entitlement to service connection for rheumatic 
fever with heart murmur, an ear disability, a left knee 
disability, residuals of a broken nose to include breathing 
problems and a fractured nasal bone, a shortened right leg 
with back pain and neuropathy, and for a mental disability to 
include post-traumatic stress disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The veteran was not treated in service for cold injuries 
of the muscles, legs and back, and residuals of cold injuries 
are not documented in the record.  


CONCLUSION OF LAW

Cold injuries of the muscles, legs and back were not incurred 
in or aggravated by service.  38 U.S.C.A. §§  1110, 1131, 
5103 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in October 2003, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.  All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has not been 
examined in conjunction with this claim.  However remanding 
this issue for a medical examination and opinion is not 
necessary since there is no inservice treatment shown.  
Therefore, any current findings which might be noted could 
not be linked to service.  In the circumstances of this case, 
further development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, any outstanding development not 
already conducted by VA is without prejudice; hence, any 
deficiencies in the duties to notify and to assist constitute 
harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

In addition, a recent court decision held that VA must wait 
one year before denying a claim.  See Paralyzed Veterans of 
America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).  In the 
Veterans Benefits Act of 2003, Congress reinstated VA's 
authority to make decisions on all claims without waiting one 
year.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  Therefore, the Board may 
proceed with adjudication of this claim.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

The Evidence

The veteran contends that he was stationed in Alaska and was 
exposed to cold.  He has stated that he did not receive 
treatment for any complaints during service.  The veteran's 
service medical records show no complaint, diagnosis or 
treatment for cold injuries.  

VA outpatient treatment records dated beginning in 1998 show 
no findings related to cold injuries of the muscles, legs or 
back.  In November 1998, an examiner found no lower extremity 
DTR's and no atrophy.  

On VA treatment in February 1999, the veteran complained of 
swelling in the lower legs and numbness in his feet.  
Examination showed edema of the lower legs, no calf 
tenderness, equally warm feet, good color of the toes and 
tenderness of the left ankle.  The examiner found low back 
pain, lower leg discomfort and left ankle pain secondary to 
trauma from an automobile accident.  

Discussion

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  These elements--a current disability, the incurrence 
or aggravation of an injury or disease during service, and a 
nexus, or causal relationship, between the in-service injury 
or disease and the current disability--must be established by 
evidence that is competent.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Here, there is no showing of inservice treatment and 
no current findings of cold injuries to the muscles, legs and 
back.  Thus the claim must be denied.  

Despite the veteran's contentions and testimony before the 
undersigned in November 2004, when a proposition to be proven 
turns on a medical question, such as the diagnosis of 
symptoms or the etiology of a current disorder, then evidence 
proceeding from a medical, rather than lay, source is 
required.  Voerth v. West, 13 Vet. App. 117, 120 (1999); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (a lay 
person is not competent to diagnose a current disability or 
opine as to its etiology).  

Based on the above the Board finds that service connection is 
not warranted.  


ORDER

Service connection for cold injuries to the muscles, legs and 
back is denied.  


REMAND

The veteran seeks service connection for rheumatic fever with 
heart murmur, an ear disability, a left knee disability, 
residuals of a broken nose, a shortened right leg with back 
pain and neuropathy, and a mental disorder, to include PTSD.  
He contends that his rheumatic fever, ear disability, left 
knee disability and right leg disability were aggravated 
during service.  

Under the provisions of 38 U.S.C. § 1111, every veteran shall 
be taken to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.

Initially, 38 C.F.R. § 3.304(b) stated that the presumption 
of sound condition could be rebutted solely by clear and 
unmistakable evidence that that a disease or injury existed 
prior to service.  In July 2003, the VA General Counsel, in a 
precedent opinion, provided interpretation and direction 
concerning the requirements for rebutting the presumption of 
sound condition under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304. 
VAOPGCPREC 3-03.  The General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The General 
Counsel pointed out that under the language of the statute, 
VA's burden of showing that the condition was not aggravated 
by service is conditioned only upon a predicate showing that 
the condition in question was not noted at entry into 
service.  The General Counsel held that a veteran is not 
required to show that the disease or injury increased in 
severity during service before VA's duty to show by clear and 
unmistakable evidence that the disease was not aggravated by 
service attaches.  The General Counsel held that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.  Id.  It is, 
therefore, necessary to remand the case to the RO for its 
determination of these matters with consideration of the 
General Counsel precedent opinion.  

The record reflects that the veteran's MOS during service was 
aircraft mechanic.  The veteran's October 1956 enlistment 
examination report shows that the reported a history of 
rheumatic fever.  The veteran's service medical records show 
that he was treated for an inflamed left ear in October 1957, 
for low back pain in January 1958, for fractured nasal bone 
with mild displacement to the left in February 1958, for a 
contusion of the bridge of the nose in November 1958, and for 
recurrent swelling of the knees with the left knee locking in 
flexion in December 1958.  He was examined during service in 
November 1963 when he gave a history of rheumatic fever.  VA 
outpatient treatment records show that the veteran currently 
has been diagnosed with borderline left atrial enlargement 
and mild aortic stenosis on diagnostic testing (ECHO) in July 
2002, as well as hypertension.  In addition, VA outpatient 
treatment records and private treatment records show that he 
has been treated currently for back pain, neuropathy, 
defective hearing, left knee and breathing complaints.  The 
veteran has not been examined by VA in regard to these 
issues.  

Service connection for PTSD requires the presence of three 
elements: (1) A current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown; 10 Vet. App. 
128, 138 (1997).  Where a current diagnosis of PTSD exists, 
the sufficiency of the asserted in-service stressor is 
presumed to support the diagnosis.  Id. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is required before service 
connection may be granted.  38 C.F.R. § 3.304(f).

In this case, there is no evidence of a current diagnosis of 
a mental disability to include PTSD.  While VA treatment 
records dated beginning in 1998 are of record, there is no 
showing of a complaint, diagnosis or treatment for a mental 
disability to include PTSD.  At his hearing before the 
undersigned in November 2004, the veteran reported that he 
had not been diagnosed with any mental disability including 
PTSD, because he had been keeping the symptoms to himself.  
The veteran has testified that in 1960, he learned that an 
airplane on which he had been working had been lost after 
being shot down while having mechanical difficulties.  He 
reported that there were six casualties.  The veteran gave 
the names of two individuals involved and noted that this 
occurred at Forbes Air Force Base in Topeka Kansas.  He 
stated that his unit was the 338th SRS.  VA has not attempted 
to verify the veteran's stressors.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following actions:


1.  The RO should explicitly notify the 
veteran that to substantiate his claims 
regarding aggravation of a pre-existing 
disability he should submit medical 
evidence showing:  

A.  that any pre-existing disability 
existed prior to service and permanently 
worsened during service, or B.  lay or 
medical evidence supporting his 
contention that any symptoms of a pre-
existing disability continued from 
service to the present, and/or C.. 
medical evidence supporting his 
contention that he has a current 
disability that is causally related to 
service or is causally related to any 
permanent increase of the disability that 
is attributable to service.  

The RO should also ask the veteran to 
provide as much additional detail as 
possible regarding his claimed PTSD 
stressor, including dates, times, 
locations, units of assignment, names of 
others who were involved, and the 
specifics of the event experienced.  He 
should be notified that it would be 
helpful for him to obtain corroborating 
statements from other servicemen who 
witnessed the claimed events as well as 
of alternate methods for verification of 
his stressor such as letters, diaries or 
buddy statements.  

The RO should advise the veteran of the 
time limits for the submission of such 
evidence.

2.  Upon receipt of the requested 
information, the RO should contact the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) for 
verification of the reported stressors to 
verify whether the veteran was exposed 
either any claimed stressor during 
service.  A copy of the veteran's service 
personnel records should be provided to 
the USASCRUR to assist them with their 
review .  

3.  If evidence is received which 
corroborates any claimed stressor, the RO 
should arrange to have the veteran 
examined by a VA psychiatrist, if 
available.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

The examiner must review the claims 
folder and indicate in the report that 
this has been accomplished.  The examiner 
should examine the veteran, and provide 
an opinion as to whether the veteran has 
symptomatology that satisfies the 
diagnostic criteria for PTSD, and the 
basis for the diagnosis, to include 
whether any diagnosis of PTSD is due to a 
verified stressor.  A complete rationale 
for all opinions should be provided.  

4.  The RO should schedule the veteran 
for VA heart, audiometric, general 
medical, neurological and orthopedic 
examinations to evaluate his rheumatic 
fever with heart murmur, ear disability, 
residuals of a broken nose, left knee and 
right leg with back pain and neuropathy.  
The claims file must be made available to 
the examiners for review and the 
examiners must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be conducted.  The 
respective examiners should offer a 
diagnosis for any disability noted and 
offer opinions on the following:

The etiology of any heart disability 
found to include whether any diagnosed 
cardiac condition is related to the 
veteran's military service to include if 
any pre-existing disability was 
aggravated during service beyond the 
natural progression of the disorder.

Whether the veteran has a hearing loss or 
an ear disability that is related to 
service to include whether any pre-
existing disability was aggravated during 
service beyond the natural progression of 
the disorder.

Whether the veteran has a left knee 
disability that is related to his 
military service, to include whether any 
pre-existing disability was aggravated 
during service beyond the natural 
progression of the disorder.  

Whether the veteran has residuals of a 
broken nose related to his military 
service. 

Whether the veteran has a shortened right 
leg, back pain and neuropathy related to 
his military service, to include whether 
any pre-existing disability was 
aggravated during service beyond the 
natural progression of the disorder.  

Each examiner must offer complete 
rationale for all opinions or conclusions 
offered. 

5.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action deemed necessary to 
comply with the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  In this regard, the RO should 
consider the presumption of sound 
condition at service entrance and make 
explicit findings as to whether there is 
clear and unmistakable evidence that any 
claimed disability existed prior to 
service and whether there is clear and 
unmistakable evidence that the either 
disability was not aggravated by service.  
See VAOPGCPREC 3-03.  

7.  If any benefit sought remains denied, 
a supplemental statement of the case 
(SSOC) should be issued, and the 
appellant should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


